____________________________________________________________________________________ number release date cc ct ct-125471-01 uiln date criminal tax bulletin index department of the treasury internal_revenue_service office_of_chief_counsel criminal tax_division date this bulletin is for informational purposes it is not a directive criminal tax bulletin index this is a year end summary of criminal tax bulletin items for calendar years and if you’re like us you tend to remember that an article appeared in one of the issues of the bulletin but you cannot remember which one thus this three-year alphabetical index which is arranged by subject matter and issues contains cases that appeared in the past three years’ bulletins the index will be updated each year so that at any given time you will have the three most recent years i statutory provisions case name citation issue bulletin brooks 174_f3d_950 8th cir d’agostino 145_f3d_69 2d cir sec_7201 good_faith defense shareholder diversion of corporate funds of corporation having no earnings_and_profits mounkes 204_f3d_1024 10th cir cash on hand must be established with reasonable certainty silkman 156_f3d_833 8th cir tax_evasion - jury must decide all elements wright 211_f3d_898 5th cir tax_deficiency page case name citation issues bulletin does not include interest and penalties anglin 999_fsupp_1378 d haw thayer 201_f3d_214 3d cir mccaffrey 181_f3d_854 7th cir sec_7202 statute_of_limitations employee withholding sec_7203 willfulne sec_26 u s c sec_7206 and bilbrey a f t r 2d ria 6th cir unpublished willfulness bok 156_f3d_157 2d cir cooper 170_f3d_980 7th cir in re larry howard minkoff collier bankr cas 2d mb bankr d kan date ladum 141_f3d_1328 9th cir mckee 192_f3d_535 6th cir neder 136_f3d_1459 11th cir 527_us_1 peters 153_f3d_445 7th cir pirro 212_f3d_86 2d cir scarberry no u s app lexis 10th cir date unpublished earnings_and_profits sanctions for frivolous appeal no estoppel from tax loss stipulated in plea false schedule c is within the meaning of sec_7206 clear indication of fraud v first indication of fraud eleventh circuit’s application of gaudin failure to submit issue of materiality to jury held harmless error clear indication of fraud and constructive dividends failure to report ownership_interest in s_corporation insufficient for criminal charge filing_status is material case name citation issues bulletin page scholl 166_f3d_964 9th cir shetty 130_f3d_1324 9th cir bowman 173_f3d_595 6th cir kassouf 144_f3d_952 6th cir materiality - uchimura narrowed net_worth analysi sec_26 u s c sec_7212 omnibus clause - kassouf limited sec_7212 omnibus clause requires a pending irs proceeding or investigation of which the defendant is aware kelly 147_f3d_172 2d cir caceres issue willfulness and statute_of_limitations in regard to u s c sec_7212 jose 131_f3d_1325 9th cir burdix-dana 149_f3d_741 7th cir cordero no u s app lexi sec_810 2d cir date unpublished sec_7609 summons enforcement u s c statute_of_limitations obviousness not a defense for materiality foster 229_f3d_1196 5th cir omission of jury instruction on materiality is harmless error franklin a f t r 2d ria 6th cir unpublished nash 175_f3d_429 6th cir false refund claims materiality not an element of u s c sec_371 adkinson 158_f3d_1147 11th cir concealment of bank fraud proceeds is insufficient evidence of klein_conspiracy 112_tc_304 beaty 147_f3d_522 6th cir espionage income double_jeopardy page case name citation issues bulletin statute_of_limitations ely 140_f3d_1089 5th cir u s c sec_1001 mandanici 205_f3d_519 2d cir gaudin does not apply retroactively on collateral review ables 167_f3d_1021 6th cir akintobi 159_f3d_401 9th cir ben zvi 168_f3d_49 2d cir butler 211_f3d_826 4th cir cabrales 524_us_1 cefaratti 221_f3d_502 3d cir christo 129_f3d_578 11th cir money laundering currency crimes transaction affecting interstate commerce valueless checks obtained by fraud are proceeds no sua conviction required bankruptcy fraud is complete at point of concealment money laundering venue options depositing checks from fraud scheme constitutes money laundering check kiting scheme not money laundering 222_f3d_1315 11th cir bank’s disclosure protected by immunity provision of annunzio-whylie act davis 226_f3d_346 5th cir ladum 141_f3d_1328 9th cir commingled funds bankruptcy fraud as an sua majors 196_f3d_1206 11th cir transfer of proceeds to third party constitutes concealment mankarious 151_f3d_694 7th cir money laundering offense completed upon receipt of predicate offense proceeds even though acts comprising predicate offense not yet completed page case name citation issues bulletin morelli 169_f3d_798 3d cir taxes embezzled - proceeds of wire fraud unanimity of intent navarro 145_f3d_580 3d cir norman 143_f3d_375 8th cir prince 214_f3d_740 6th cir reed 163_f3d_984 6th cir shoff 151_f3d_889 8th cir stephenson 183_f3d_110 2d cir trapilo 130_f3d_547 2d cir trost 152_f3d_715 7th cir zanghi 189_f3d_71 1st cir meaning of concealment in u s c a b funds are proceeds of wire fraud at moment victims wire money to third parties intent to commit money laundering concealment spending of sua proceeds defrauding foreign government of taxes may violate united_states wire fraud statute proceeds involved in the offense intent to evade taxes ii constitutional issues fourth_amendment 129_f3d_505 9th cir contract with media for film footage of search warrant bond 120_sct_1462 carey 172_f3d_1268 10th cir castro 129_f3d_752 5th cir physical manipulation of detainee’s baggage constitutes illegal search search of computer records inventory search cannot be the basis for a pretextual search for narcotics chaar 137_f3d_359 6th cir telephonic page case name citation issues bulletin search warrant car renter’s reasonable expectation of privacy search of attorney’s person answering phone without warrant miranda governs admissibility of custodial interrogation statements not u s c sec_3501 particularity requirement and good_faith exception extended detention for canine sniff violates fourth_amendment murder scene exception to warrant requirement anonymous tip alone insufficient to justify stop no search warrant required to seize automobile for civil drug forfeiture permeated with fraud inevitable discovery cooper 133_f3d_1394 11th cir 526_us_286 de la paz 43_fsupp2d_370 s d n y date dickerson 120_sct_2326 dickerson 166_f3d_667 4th cir dortch 199_f3d_193 5th cir flippo v west virginia 120_sct_7 florida v j l 120_sct_1375 526_us_559 ford 184_f3d_566 6th cir goldsmith 183_f3d_659 7th cir page case name citation issues bulletin roadblocks to catch drug offenders jurisdiction - execution of search warrant bus company consent renders search of bus constitutional anticipatory search warrants must identify triggering event pretextual motor_vehicle stop unprovoked flight from police in high crime area justifies stop permeated by fraud narcotics profile search incident to citation thermal scan of home green 178_f3d_1099 10th cir hernandez- zuniga 215_f3d_483 5th cir hotal 143_f3d_1223 9th cir huguenin 154_f3d_547 6th cir illinois v wardlow 120_sct_673 in re grand jury investigation concerning 130_f3d_853 9th cir johnson 171_f3d_601 8th cir 525_us_113 kyllo 190_f3d_1041 9th cir madoch 149_f3d_596 7th cir page case name citation issues bulletin miranda warnings lack of exigency automobile exception application of brady standards to search warrant affidavit was clearly erroneous tracking device on suspect’s vehicle warrantless search of garbage cans warrantless search of employee computer search warrant’s lack of particularity warrant for computer equipment media presence-execution of search warrant search of passenger's belongings in a car fifth_amendment 527_us_465 134_f3d_809 6th cir mciver 186_f3d_1119 9th cir redmon 117_f3d_1036 7th cir vacated reh’g en_banc granted 138_f3d_1109 7th cir simons 206_f3d_392 4th cir stefonek 179_f3d_1030 7th cir upham 168_f3d_532 1st cir 526_us_603 526_us_295 case name citation issues bulletin page blackheath road 201_f3d_98 2d cir balsys 119_f3d_122 2d cir rev’d 524_us_666 168_f3d_790 5th cir harrison 213_f3d_1206 9th cir hubbell 120_sct_2037 hubbell 167_f3d_552 d c cir 522_us_93 170_f3d_1232 9th cir 526_us_314 no right to counsel in civil forfeiture fifth_amendment privilege_against compelled self-incrimination is not available when claiming fear of foreign prosecution double_jeopardy pre indictment investigation and right to counsel derivative use of evidence precluded after grant of immunity self incrimination and immunity double_jeopardy - halper methodology disfavored double_jeopardy excessive fine sec_5th amendment privilege at sentencing pi 174_f3d_745 6th cir superceding indictment not barred by double_jeopardy or res_judicata albanese 195_f3d_389 8th cir doherty 233_f3d_1275 11th cir gomez 191_f3d_1214 10th cir 523_us_185 hayes 190_f3d_939 9th cir 527_us_116 logan 210_f3d_820 8th cir sixth amendment prosecutorial misconduct bruton and right to cross examination absent codefedants’ custodial statements redacted confession fails to satisfy confrontation clause sixth amendment and grand jury target sec_12 nontestifying accomplice’s inculpating statements bruton and redacted confession case name citation issues bulletin page plitman 195_f3d_59 2d cir register 182_f3d_820 11th cir 522_us_398 234_f3d_281 5th cir 207_f3d_508 8th cir knottnerus 139_f3d_558 7th cir ackert 169_f3d_136 2d cir adlman 134_f3d_1194 2d cir dakota f 3d 6th cir frederick 182_f3d_496 7th cir 183_f3d_71 1st cir in re grand jury subpoena 204_f3d_516 4th cir 223_f3d_213 3d cir 223_f3d_775 d c cir in re three grand jury subpoenas united_states v john doe john doe john doe 185_f3d_326 2d cir smith 135_f3d_963 5th cir waiver of client’s right to confrontation disqualification of chosen counsel iii defenses exculpatory_no_doctrine agents acting in good_faith not liable for disclosure government has burden to show good_faith for disclosure defense voluntary disclosure iv privileges attorney-client_privilege work product doctrine no attorney-client_privilege between tribal counsel and tribal member attorney-client work product privileges inapplicable to accountant psychotherapist-patient privilege no attorney-client_privilege if client divulged confidential communication crime fraud exception crime fraud exception acts of production privilege no media work product privilege page case name citation issues bulletin 524_us_399 attorney-client_privilege survives the client v federal rules of evidence 112_tc_304 bray 139_f3d_1104 6th cir discovery of crl use of summaries at trial attorney’s admissions to special_agent bridges 46_fsupp2d_462 e d va burch 156_f3d_1315 d c cir waiver of federal rules as part of plea agreement chmielewski 218_f3d_840 8th cir cordoba 194_f3d_1053 9th cir dickerson 166_f3d_667 4th cir unfiled tax returns admissible for willfulness unstipulated polygraph evidence properly excluded u s c sec_3501 - admissibility of confessions gallardo-mendez 150_f3d_1240 10th cir guilty pleas cannot be used as collateral_estoppel in subsequent criminal case 215_f3d_1083 10th cir hankey 203_f3d_1160 9th cir 526_us_137 daubert analysis required for admissibility of expert scientific evidence expert testimony admissible to show bias expert testimony marsh 144_f3d_1229 9th cir hearsay evidence admitted without a proper limiting instruction mclaughlin no 95-cr-113 u s dist lexis e d pa date witness affiliated with adverse_party moses 148_f3d_277 3d cir hearsay exception case name citation issues bulletin page noah 130_f3d_490 1st cir queen 132_f3d_991 4th cir smith 145_f3d_458 1st cir 194_f3d_547 4th cir 527_us_263 federal rule_of evidence b admissibility of prior bad acts acquittal instruction is not required when evidence of acquitted conduct is introduced suppression of brady material non-disclosure of impeachment evidence sudikoff 36_fsupp2d_1196 c d cal discovery under brady giglio thomas 134_f3d_975 9th cir entrapment defense permits introduction of defendant’s prior criminal record vi federal rules of criminal procedure bridges 46_fsupp2d_462 e d va attorney’s admissions to special_agent fed r crim pr new rule symington 195_f3d_1080 9th cir dismissal of juror during deliberations vii forfeiture dollar_figure 129_f3d_486 9th cir government’s burden_of_proof for allocation held constitutional dollar_figure seized from u s bancorp 139_f3d_729 9th cir interest rate on seized property dollar_figure u s currency 164_f3d_462 9th cir double_jeopardy and excessive fines dollar_figure in u s currency 25_fsupp2d_140 w d n y knowledge requirement dollar_figure in u s currency hurst 152_f3d_491 6th cir interest on seized funds dollar_figure formerly on deposit in account no u s dist lexis s d n y date unpublished identity of victim in foreign tax_evasion irrelevant to prove violation case name citation issues bulletin page peyton road 162_f3d_644 11th cir n e 29th drive 175_f3d_1304 11th cir nw thurman st 164_f3d_1191 9th cir one mercedes e420 175_f3d_1129 9th cir one toyota pickup truck a 2d d c c a one toshiba color television mcglory 213_f3d_147 3d cir ahmad 213_f3d_805 4th cir all assets and equipment of west side building corp 188_f3d_440 7th cir apampa 179_f3d_555 7th cir bajakajian 84_f3d_334 9th cir aff’d 524_us_321 cunan 156_f3d_110 1st cir david 131_f3d_55 2d cir dusenbery 201_f3d_763 6th cir hooper 229_f3d_818 9th cir infelise 159_f3d_300 7th cir 991_fsupp_1077 s d iowa 152_f3d_1200 9th cir seizure of realty not physically intrusive real_property not divisible excessive fines - eighth amendment conveyance forfeiture statute excessive fines clause notice civil forfeiture and excessiveness mobility of personal_property time limit for appeal excessive fine proceeds of cmir violation criminal forfeiture under u s c sec_982 found to be excessive res_judicata undue delay analysis defective administrative notice does not preclude judicial forfeiture no community_property interest in property criminally forfeited racketeer’s nonforfeitable individual_retirement_annuity subject_to criminal forfeiture return of seized property forfeitures not deductible for tax purpose sec_12 case name citation issues bulletin page 221_f3d_976 7th cir land winston county 163_f3d_1295 11th cir notice and incarcerated property owner due process - seizure of real_property marolf 173_f3d_1213 9th cir deficient notice expiration of statute_of_limitations mcglory 202_f3d_664 3d cir notice must be sent to prisoner at place of confinement notice and magistrate’s jurisdiction patel 135_f3d_1312 9th cir pelullo 178_f3d_196 3d cir real_property known as dolorosa street 167_f3d_509 9th cir real_property located pincite dry creek road granville ohio 174_f3d_720 6th cir 141_f3d_1468 11th cir 136_f3d_1334 d c cir weng 137_f3d_709 2d cir wetterer 210_f3d_826 2d cir property not part of bankruptcy_estate standing and probable cause warrantless ex_parte seizure third party interest in property subject_to lis pendens notice to inmate notice to inmate innocent owner defense viii grand jury 131_f3d_99 2d cir disclosure exceptions outside rile e - historical interest in re grand jury investigation 182_f3d_668 9th cir sixth amendment-conflict of interest smith 992_fsupp_743 d n j sentencing memorandum containing grand jury information on the internet violates rule e case name citation issues bulletin page ahmad 202_f3d_588 2d cir alalade f 3d 4th cir andra 218_f3d_1106 9th cir banuelos-rodriguez 215_f3d_969 9th cir bauer 129_f3d_962 7th cir bennett 161_f3d_171 3d cir ix sentencing uncharged state offenses not relevant conduct restitution not offset by assets forfeited tax loss is total amount of loss that was object of offense differing prosecution policy does not justify downward departure no express findings required to impose fines organizer of criminal activity abuse of trust acceptance of responsibility barakat 130_f3d_1448 11th cir meaning of the term year in u s s g 2t1 b and abuse of trust block a f t r 2d ria 6th cir unpublished relevant conduct provisions apply to enhancement for aggravating role in offense other than offense of conviction bockius 228_f3d_305 3d cir bok 156_f3d_157 2d cir brennick 134_f3d_10 1st cir brimah 214_f3d_854 7th cir bryant 128_f3d_74 2d cir buckley 192_f3d_708 7th cir bugai restricted use a f t r 2d ria 6th cir candelario-cajero 134_f3d_1246 5th cir money laundering and heartland restitution intent to pay withholding taxes late fails to justify departure exclusionary rule does not apply to sentencing tax loss computation properly estimated by extrapolation enhancement for obstruction of justice applicable even if obstruction unsuccessful restitution concurrent sentences case name citation issues bulletin page case 180_f3d_464 2d cir cefaratti 221_f3d_502 3d cir chmielewski 218_f3d_840 8th cir cianci 154_f3d_106 3d cir coleman 138_f3d_616 6th cir obstruction of justice heartland and grouping tax loss and extraterriotrial acts sophisticated means and abuse of trust enhancement selective prosecution ruled a ground for possible downward departure contreras 180_f3d_1204 10th cir grounds for departure extraordinary post-offense rehabilitation deshon 183_f3d_888 8th cir dunigan 163_f3d_979 6th cir restitution-ability to pay fagan f 3d 10th cir faria 161_f3d_761 2d cir fitzgerald 232_f3d_315 2d cir georges 146_f3d_561 8th cir gormley 201_f3d_290 4th cir downward departure - exceptional remorse family circumstances downward departure mail fraud scheme and tax_evasion counts should be grouped relevant conduct implicating customers in fraud scheme justifies obstruction enhancement guidry 199_f3d_1150 10th cir abuse of trust must be found in relation to victim hemmingston 157_f3d_347 5th cir hendrick 177_f3d_547 6th cir 183_f3d_535 6th cir downward departure in campaign debt money laundering scheme sentencing of aiders and abettors collection of deficiency page case name citation issues bulletin hoffer 129_f3d_1196 11th cir no departures based on voluntary forfeiture or loss of professional license hoover 175_f3d_564 7th cir howle 166_f3d_1166 11th cir huang 178_f3d_184 3d cir hunerlach 197_f3d_1059 11th cir restitution waiver of right to appeal downward departure based on substantial assistance tax loss does not include interest and penalties in re sealed case sentencing guidel149_f3d_1198 d c cir substantial assistance departure without government motion contractual nature of plea agreements isaac 141_f3d_477 3d cir kaye 140_f3d_86 2d cir kelly 147_f3d_172 2d cir klisser 190_f3d_34 2d cir ladum 141_f3d_1328 9th cir lindsay 184_f3d_1138 10th cir maloof 205_f3d_819 5th cir martinez-rios 143_f3d_662 2d cir mcdonald 165_f3d_1032 6th cir mikaelian 168_f3d_380 th cir downward departure for assistance to local law enforcement u s s g 2t1 applied to sec_7212 and special skill enhancement intended loss not limited by impossibility co-conspirator’s tax loss relevant conduct acceptance of responsibility criminal responsibility of employees must be found for organizer leader enhancement no double counting corporate income obstruction of justice ability to pay restitution page case name citation issues bulletin minneman 143_f3d_274 7th cir attorney’s special skills sophisticated means and restitution monarch funding corp 983_fsupp_442 s d n y findings in criminal sentencing hearing can support offensive collateral_estoppel mounkes 204_f3d_1024 10th cir willful material false testimony justifies obstruction adjustment napoli 179_f3d_1 2d cir noah 130_f3d_490 1st cir o’kane 155_f3d_969 8th cir parrott 148_f3d_629 6th cir prince 204_f3d_1021 10th cir grouping fraud and money laundering special skill enhancement grouping money laundering and mail fraud obstruction of justice enhancement conduct unrelated to offense of conviction admissible to determine acceptance of responsibility punke 143_f3d_274 7th cir cert_denied 119_sct_1145 restitution rice 185_f3d_326 5th cir rivera walden 196_f3d_144 2d cir rodriguez-lopez 198_f3d_773 9th cir romero-rendon 198_f3d_745 9th cir romero-rendon 198_f3d_745 9th cir saacks 131_f3d_540 5th cir sanchez-rodriguez 161_f3d_556 9th cir grouping drug and money laundering offenses failure to cooperate not reason to enhance government consent not necessary for departure unchallenged prior violent crime enhancement does not require clear_and_convincing evidence unchallenged psr constitutes clear_and_convincing evidence bankruptcy fraud koon downward departure schachter v commissioner 113_tc_14 criminal fine page case name citation issues bulletin not creditable against civil tax plea agreements estimating tax loss proof of government outrageous conduct not required for downward departure obstruction of justice enhancement organizer or leader enhancement post-sentence rehabilitation underlying nonserious crime sole minor participant reduction use of presumptive tax_rates disputed computations must be resolved at sentencing hearing downward departure based on due process claim grouping and same victim schilling 142_f3d_388 7th cir scholl 166_f3d_964 9th cir searcy 233_f3d_1096 8th cir shetty 130_f3d_1324 9th cir simmons 154_f3d_765 8th cir sims 174_f3d_911 8th cir smith 186_f3d_290 3d cir snoddy 139_f3d_1224 8th cir spencer 178_f3d_1365 10th cir standard 207_f3d_1136 9th cir tenzer 213_f3d_34 2d cir thayer 201_f3d_214 3d cir thomas 181_f3d_870 7th cir page case name citation issues bulletin no departure for dependent personality incidental nature of money laundering government has burden to prove tax loss no grouping for wire fraud and tax_evasion no grouping of tax_evasion and bankruptcy fraud counts grouping of title and title offenses threadgill 172_f3d_357 5th cir tucker 217_f3d_960 8th cir vitale 159_f3d_810 3d cir williams 154_f3d_655 6th cir zanghi 189_f3d_71 1st cir 131_f3d_62 2d cir brace 145_f3d_247 5th cir 47_fedclaims_698 41_fedclaims_96 fed cl 129_f3d_1186 11th cir nolan-cooper 155_f3d_221 3d cir x undercover operations closure of courtroom for undercover agent’s testimony entrapment - positional predisposition informant agreements rewards obtaining financial records sexual misconduct by irs undercover agent with money laundering target did not constitute outrageous government conduct sligh 142_f3d_761 4th cir entrapment swofford no 99-cv-4064-jpg u s dist lexis s d ill date unpublished sec_7623 does not create contract between irs and confidential informant page case name citation issues bulletin xi surveillance technology ailemen 986_fsupp_1228 n d cal necessity under wiretap law andreas 216_f3d_645 7th cir 200_f3d_109 3d cir 146_f3d_1003 d c cir brooks 215_f3d_842 8th cir 171_f3d_711 1st cir duran 189_f3d_1071 9th cir goodwin 141_f3d_394 2d cir in re application_for 2_fsupp2d_177 w d mass in re complaint as to the conduct of daniel j gatti p 3d reyna 218_f3d_1108 9th cir rivera 153_f3d_809 7th cir informant acting at direction of fbi agent amounts to color of law first amendment precludes civil liability for innocent interception of illegal wiretap clean hands exception informant’s persuasion of defendant to sell narcotics to agent is entrapment wiretap statutory damages limited interceptions of cellular telephones rules for obtaining roving wiretap do not apply to cellular phones alternative investigative means requirement and representation as to all known informants attorneys government or private may not misrepresent identity to gather information without violating oregon code of professional responsibility wiretap order issued prior to doj approval invalid judicial sealing of wiretap tape recording not prerequisite to admission of compilation recording from duplicate tapes smith 155_f3d_1051 9th cir recording of voicemail constitutes illegal interception of wire communication turner 209_f3d_1198 10th cir no reasonable expectation of privacy for intercepted communications in patrol car xii miscellaneous topics albanese 195_f3d_389 8th cir anti-gratuity statute case name citation issues bulletin case name citation issues bulletin page anty 203_f3d_305 4th cir 195_f3d_1039 9th cir anti-gratuity statute questioning outside miranda cleveland 121_sct_365 unissued state license not property under mail fraud statute colorado supreme court 189_f3d_1281 10th cir mcdade act 45_fedclaims_556 172_f3d_1141 9th cir dezarn 157_f3d_1042 6th cir gandy a f t r 2d ria e d tex gilbert 198_f3d_1293 11th cir disclosure to informant summons - voluntary disclosure misworded question will not preclude perjury prosecution disclosure of criminal investigation credentials hyde amendment - prosecutorial misconduct gardner 23_fsupp2d_1283 n d okla hyde amendment harris 209_f3d_165 3d cir holland 34_fsupp_346 e d va anti-gratuity statute hyde amendment - attorneys fees i o publishing co 131_f3d_1314 9th cir fraud_penalty does not constitute double_jeopardy jarvis v united_states 43_fedclaims_537 informant’s suit to enforce reward lee 82_fsupp2d_384 e d pa date bankruptcy fraud statute narrowed lindberg 220_f3d_1120 9th cir hyde amendment - abuse_of_discretion o’keefe v mcdonnell douglas corp 132_f3d_1252 8th cir doj policy pertaining to contacts with represented persons invalidated case name citation issues bulletin page ranger elec communs inc 22_fsupp2d_667 w d mich government liable for attorney’s fees for failure to turn over brady material ranger elec communs inc 210_f3d_627 6th cir raymond 228_f3d_804 7th cir 526_us_813 sabat v i r s no u s dist lexis w d pa date unpublished hyde amendment - day filing limitation injunction against sale of tax protest program does not violate first amendment juror unanimity irs may deny convicted criminals electronic_filing program 192_f3d_295 2d cir collateral_estoppel singleton 144_f3d_1343 10th cir anti-gratuity statute reinterpreted sun-diamond growers of california 526_us_398 illegal gratuity statute truesdale 211_f3d_898 5th cir talao 222_f3d_1133 9th cir ware 161_f3d_414 6th cir hyde amendment - standard of proof ex_parte communications rule applies to pre indictment non custodial settings anti-gratuity statute leniency for testimony
